Case 2:20-cv-01113-JS-AKT Document 9 Filed 04/21/20 Page 1 of 3 PageID #: 26




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
COREY JESSUP,

                          Plaintiff,
                                                  MEMORANDUM AND ORDER
              -against-                           20-CV-1113(JS)(AKT)

NASSAU COUNTY CORRECTIONAL
FACILITY: MEDICAL,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Corey Jessup, pro se
                    2019006968
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, New York 11554

For Defendants:           No appearances.

SEYBERT, District Judge:

              On February 24, 2020, incarcerated pro se plaintiff

(“Plaintiff”) filed a Complaint in this Court pursuant to 42 U.S.C.

§ 1983 (“Section 1983”) against the Nassau County Correctional

Center: Medical (“the Jail” or “Defendant”).              (Compl., D.E.     1.)

However, Plaintiff did not remit the filing fee nor did he file an

application to proceed in forma pauperis.              Accordingly, by Notice

of Deficiency dated March 3, 2020, Plaintiff was instructed to

remit   the    filing     fee   or   complete    and    return   the   enclosed

application to proceed in forma pauperis together with a Prisoner

Litigation Authorization Form (“PLRA”).            (D.E. 5.)        On March 4,

2020,   Plaintiff       filed   a    duplicate   copy    of   the    Complaint.
Case 2:20-cv-01113-JS-AKT Document 9 Filed 04/21/20 Page 2 of 3 PageID #: 27



(D.E. 8.)    On March 13, 2020, Plaintiff filed an application to

proceed in forma pauperis (see IFP Mot., D.E. 6) and the completed

PLRA (D.E. 7.)

            For the reasons that follow, the application to proceed

in forma pauperis is DENIED WITHOUT PREJUDICE and with leave to

renew upon completion of the AO 239 in forma pauperis application

form.   Alternatively, Plaintiff may remit the $400.00 filing fee.

            On the in forma pauperis application, Plaintiff reports

that he has not received any money from any source within the last

twelve (12) months.      (See IFP Mot., ¶ 3.)       Plaintiff avers that

he does not have any cash or money in a checking or savings account

and left blank the question that calls for a description of “any

automobile, real estate, stock, bond, security, trust, jewelry,

art work, or other financial instrument or thing of value that he

owns, including any item of value held in someone else’s name.”

(IFP Mot., ¶ 5.)

            Thus,   because   the   incomplete    responses   provided    by

Plaintiff on the in forma pauperis application do not permit the

Court to conclude that Plaintiff is qualified to proceed in forma

pauperis, Plaintiff’s application is DENIED WITHOUT PREJUDICE to

a renewal thereof upon completion of the AO 239 in forma pauperis

application form annexed to this Order.          Under the circumstances,

Plaintiff can best set forth his current financial position on the

long form in forma pauperis application (AO 239).             Plaintiff is




                                     2
Case 2:20-cv-01113-JS-AKT Document 9 Filed 04/21/20 Page 3 of 3 PageID #: 28



directed to either remit the $400.00 filing fee or complete and

return the enclosed in forma pauperis application within thirty

(30) days from the date of this Order.             Plaintiff is cautioned

that a failure to timely comply with this Order will lead to the

dismissal of the Complaint without prejudice and judgment will

enter.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.      See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is directed to mail a copy of

this   Order   to   Plaintiff   together    with   the   AO   239   Long   Form

Application to Proceed In Forma Pauperis.



                                           SO ORDERED.


                                            /s/ JOANNA SEYBERT
                                           JOANNA SEYBERT, U.S.D.J.

Dated:   April   21 , 2020
         Central Islip, New York




                                     3
